DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 13 March 2019.
Claims 1-191 are currently pending and have been examined.

Examiner Note
The Examiner notes multiple deficiencies within the claims that will receive claim objections and/or rejections in a following First Office Action after an election is made by the Applicant.
First, the Examiner notes that the Applicant has recited two different versions of “claim 61,” however they have also excluded “claim 62” in the provided claim sets.  This error will result in a rejection under 35 USC 112(b) if not corrected by the Applicant.  For the purpose of this restriction, the Examiner will interpret the second “claim 61” as actually “claim 62.”
Second, the Examiner notes that the following claims appear to be duplicate claims.  Claims 17 and 45; claims 16 and 44; claims 109 and 127; claims 15 and 43.  Thus, these claims would be objected.

Election/Restriction
This application contains claims directed to multiple patentably distinct species labeled A-G, and described below.  The Applicant is required to select one species from each of the Groups below:

Group A
Species (i): Claim 4 drawn to a pathway obstacle being an actuated door controlled by the wireless building facility.
Species (ii): Claim 5 drawn to a pathway obstacle being an actuated elevator controlled by the wireless building facility.
Species (iii): Claim 6 drawn to a pathway obstacle being an actuated lock controlled by the wireless building facility.

Group B
Species (i): Claim 9 drawn to a pathway obstacle being an actuated door, which is controlled by the mobility base using an articulated arm.
Species (ii): Claim 10 drawn to a pathway obstacle being an actuated elevator, which is controlled by the mobility base using an articulated arm. 
Species (iii): Claim 11 drawn to a pathway obstacle being an actuated lock, which is controlled by the mobility base using an articulated arm.

Group C
Species (i): Claim 24 drawn to a actuating a cargo door comprises actuating an actuated joint on the door, which causes the door to open.
Species (ii): Claim 25 drawn to a actuating a cargo door comprises actuating an electronic lock on the door, which causes the door to unlock.

Group D
Species (i): Claim 26 drawn to receiving an item by actuating a sliding arm disposed on the storage system to move the cargo into the storage system.
Species (ii): Claim 27 drawn to receiving an item by actuating a grabbing arm disposed on the storage system to move the cargo into the storage system.
Species (iii): Claim 28 drawn to receiving an item by actuating a belt surface disposed on the auxiliary power module, which is exposed within a payload area in the cargo storage system, to move the cargo into the storage system.

Group E
Species (i): Claim 30 drawn to a actuating a cargo door comprises actuating an actuated joint on the door, which causes the door to open.
Species (ii): Claim 31 drawn to a actuating a cargo door comprises actuating an electronic lock on the door, which causes the door to unlock.

Group F
Species (i): Claim 32 drawn to providing selective access to an item being shipped by actuating a sliding arm disposed on the cargo storage system to move the item out from a payload area.
Species (ii): Claim 33 drawn to providing selective access to an item being shipped by actuating a grabbing arm disposed on the cargo storage system to move the item out from a payload area.
Species (iii): Claim 34 drawn to providing selective access to an item being shipped by actuating an actuated belt disposed on the auxiliary power module that is in the payload area inside the cargo storage system to move the item out from a payload area.

Group G
Species (i): Claims 57-67 drawn to a dispatch server initiating a delivery request received from a hotel customer, wherein the bot storage location is within the hotel, the intermediate loading location is within the hotel, and the recipient is notified when the bot is within a threshold range of the destination.
Species (ii): Claims 69-76 drawn to a delivery bot being maintained in a warehouse, wherein the dispatch command sent by the dispatch server is in response to a maintenance person requesting delivery.
Species (iii): Claims 77-81, and 84-92 drawn to a delivery bot being maintained in a hospital location, wherein the dispatch request is sent by a hospital staff, and the intermediate location is a medical supply storage.
Species (iv): Claim 82 drawn to a delivery bot being maintained in a hospital location, wherein the dispatch request is sent by a hospital staff, wherein the intermediate location is a meal supply location, and the autonomous bot has a segmented and insulated payload area for transporting meals, and contains a detachable climate control that maintains desired environments in the storage system.
Species (v): Claim 83 drawn to a delivery bot being maintained in a hospital location, wherein the dispatch request is dent by hospital staff, wherein the intermediate location is a biohazard material repository and the destination is a biohazard material disposal location.
Species (vi): Claims 113-126 drawn to a delivery bot being used to deliver a medical kit for a medical procedure and unused parts for a second medical procedure, wherein the bot travels to an intermediate location and receives a medical kits for shipment, wherein the bot deliveries the secured item to the destination from the intermediate location, and then returns to the origin location.
Species (vii): Claims 130-147 drawn to a delivery bot being used to collect and deliver secure documents for shredding, wherein the bot travels to a centralized shred pickup facility, and the shred facility contains a container with the to-be shredded documents.
Species (viii): Claims 148-159 drawn to a delivery bot that is maintained at a pharmaceutical location, wherein the dispatch request is sent from pharmaceutical personnel at a remote outlet, and wherein the destination is the remote outlet.
Species (ix): Claims 160-178 drawn to a delivery bot that is maintained at a business entity for delivery services, wherein the dispatch request is sent by the delivery recipient, wherein it is determined if the delivery operation is fulfillable based on fulfilment requirement and the compatibility of components of the delivery bot, and wherein the delivery bot receives supplier authentication input at An intermediate location, and notifies a recipient after receiving the item at the intermediate location and notifying them of an estimated time of arrival.

The species are independent or distinct because they have mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3, 8, 23, 29, and 49 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species are directed towards divergent and materially distinct subject matters, which require unique consideration with respect to the applicable prior art as well as requiring uniquely different fields of search.  The distinctfocus of the various species raises distinct and unique considerations with respect to the prior art such that the body of art applied to one species would not, at least partially, be applicable to the other remaining species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
5 January 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628